Citation Nr: 0217375	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  98-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic peripheral 
neuropathy due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Mohammed A. AL-Bayati, Ph.D


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the veteran's claim for 
service connection for chronic peripheral neuropathy due to 
Agent Orange exposure.  The veteran filed a timely appeal to 
this adverse determination.

At the time of the veteran's hearing before the undersigned 
Board member in September 2002, it was determined that, at 
the veteran's request, the record would be held open for a 
period of 60 days in order to allow the veteran to obtain 
additional statements from his agent, who also has medical 
expertise, in support of his claim.  See 38 C.F.R. § 20.709 
(2002).  The Board has not received any evidence and, when 
contacted on November 21, 2002, the RO reported that the 
veteran had not submitted any evidence to them.  As 60 days 
have passed without the receipt of any additional evidence, 
the Board finds that appellate consideration of the 
veteran's claim at this time is proper.

In addition, the Board notes that at the time of this 
hearing, the veteran's agent was unable to be present.  
However, the veteran indicated in writing that he wished to 
proceed with the hearing without the assistance of his 
agent, and the hearing was held as scheduled.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence does not indicate that the veteran had 
verified service in the Republic of Vietnam during the 
Vietnam Era; as such, his exposure to Agent Orange may not 
be conceded.

3.  Chronic peripheral neuropathy may not be presumptively 
service connected under the provisions of 38 C.F.R. 
§ 3.309(e).

4.  The veteran's claims file does not contain any objective 
evidence which indicates that he was exposed to Agent Orange 
while stationed in Thailand, or at any other time in 
service.


CONCLUSION OF LAW

Chronic peripheral neuropathy was neither incurred in nor 
aggravated by the veteran's active duty military service, 
and is not due to exposure to Agent Orange.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2002); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) that is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have 
been satisfied, the regulatory provisions likewise are 
satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as 
well as to any claim filed before that date but not decided 
by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA 
is applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in February 1997, in the statement of 
the case (SOC) issued in February 1998, in the supplemental 
statements of the case (SSOCs) issued in November 1998 and 
January 2001, at the time of a hearing before an RO hearing 
officer in June 1999, at the time of a hearing before a 
member of the Board in September 2002, and in extensive 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim 
for service connection for chronic peripheral neuropathy due 
to Agent Orange exposure.  

Furthermore, the Board observes that in the SSOC issued in 
January 2001, the RO provided the veteran with detailed 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, the duty to assist claimants under 38 
U.S.C.A. § 5103A, and the responsibility of the claimant and 
the benefit of the doubt rule under 38 U.S.C.A. § 5107.  The 
RO described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board finds, therefore, that such documents 
are in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his agent further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate the 
veteran's claim.  The Board concludes that VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, his service 
personnel records, post-service private treatment notes and 
medical statements, including lengthy opinions by the 
veteran's agent, who is also a medical professional, several 
VA examination reports, including two medical opinions 
regarding the claimed link between the veteran's chronic 
peripheral neuropathy and his alleged Agent Orange exposure, 
and several personal statements made by the veteran in 
support of his claim.  The veteran testified at a hearing 
before an RO hearing officer in June 1999, and again before 
the undersigned Board member in September 2002, and 
transcripts of this testimony have been associated with the 
veteran's claims file.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Applicable criteria provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) and the "Veterans Education and 
Benefits Expansion Act of 2001," Pub L. No. 107-103, 115 
Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy (defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset), porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996).  

Moreover, the Secretary of the Department of Veterans 
Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for:  hepatobiliary cancers; nasal and/or nasopharyngeal 
cancer; bone cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia; abnormal sperm parameters and infertility; 
motor/coordination dysfunction; chronic peripheral nervous 
system disorders; metabolic and digestive disorders (other 
than diabetes mellitus); immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tumors; brain 
tumors; and, any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59,232-
243 (1999).  Based on studies reviewed by the National 
Academy of Sciences (NAS), the notice in the Federal 
Register stated that "Although the Secretary has previously 
found a positive association between herbicide exposure and 
such acute and subacute (transient) peripheral neuropathy, 
considering all of the evidence, he has found that the 
credible evidence against an association between chronic 
nervous system disorders and herbicide exposure outweighs 
the credible evidence for such an association, and he has 
determined that a positive association does not exist.  Id. 
at 59,239.

However, even in cases where the foregoing presumptive 
provisions, which arose out of the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Public Law 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the 
Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 
Stat. 11 (1991), do not serve to establish service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection for 
disability due to Agent Orange exposure on a direct basis, 
by presenting evidence that the veteran was exposed to Agent 
Orange in service, together with medical evidence that he 
has a disorder etiologically related thereto.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 
1171 (1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

Analysis

In this case, the veteran concedes that he was never 
stationed in the Republic of Vietnam, and that he had no 
time in that country which would be confirmed by any 
official personnel records.  The Board notes that at the 
time of the veteran's hearing before an RO hearing officer 
in June 1999, the veteran indicated that he was never 
stationed in Vietnam, but that he was "in and out," which 
appeared to potentially imply that he was physically in 
Vietnam.  In an effort to clarify this statement, the RO 
hearing officer asked the veteran "could you tell me where 
exactly you served in Vietnam if you remember or if you have 
any documents at home that might contain any information as 
to exactly [where you were]?"  In response, the veteran 
indicated that he could not recall off the top of his head, 
and would "put something together for you" indicating his 
locations and send it to VA.  

In response, in June 1999 the veteran submitted a statement 
to the hearing officer indicating his assignments and 
locations while serving in Southeast Asia.  He described 
several duty assignments in Thailand, as well as various 
field operations on the borders of Laos and Cambodia.  He 
did not indicate that he ever served in Vietnam.  In 
addition, the Board observes that Thailand and Vietnam are 
not physically contiguous nations, and do not share any 
common borders.

Absent evidence that the veteran served in Vietnam during 
the Vietnam Era, the presumption of exposure to herbicides, 
including Agent Orange, does not attach.  Furthermore, even 
if such service were to be shown, the Board observes that 
the veteran has been diagnosed as suffering from chronic 
peripheral neuropathy, and, indeed, the veteran does not 
maintain otherwise.  While acute and subacute peripheral 
neuropathy is a disability for which presumptive service 
connection is available for herbicide-exposed veterans under 
38 C.F.R. § 3.309(e), chronic peripheral neuropathy is not a 
listed disorder.  On the contrary, as described above, VA 
has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for chronic 
peripheral nervous system disorders, such as chronic 
peripheral neuropathy.  Therefore, as the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply in 
this case, in order for the veteran to establish a claim for 
service connection for chronic peripheral neuropathy which 
is due to Agent Orange exposure, he must show both that he 
was exposed to Agent Orange in service, and, further, that 
such exposure caused his current chronic peripheral 
neuropathy. 

As to the first issue, i.e., exposure to Agent Orange, the 
Board observes that the veteran's official DA Form 20, 
Enlisted Qualification Record, indicates that the veteran 
was stationed in Thailand from September 1968 to March 1970.  
At the time of the veteran's hearing before an RO hearing 
officer in June 1999, and again in his statement dated in 
June 1999, the veteran indicated that all of his alleged 
Agent Orange exposure occurred while he was in Thailand.  In 
his June 1999 statement, he indicated that while serving on 
the "A" Team in northeast Thailand, he took part in a 
designated maintenance program which included the continual 
eradication of all foliage from the camp perimeter.  He 
indicated that the chemical defoliant used was procured from 
the U.S. Air Force in unlabeled drums, and that he "was 
under the impression these drums contained the same 
herbicides used in Vietnam, Agent Orange along with another 
type."  He also indicated that while he was on field 
operations in northeastern Thailand, he was in several areas 
"that appeared to have been subjected to the same 
treatment."

In an effort to assist the veteran in establishing exposure 
to Agent Orange, the RO forwarded the veteran's service 
information to the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) for verification.  In a response 
received by VA in November 2000, the USASCRUR stated that 
"Our research at this time indicates that herbicides were 
not sprayed near U.S. personnel in Thailand.  Herbicides 
were sprayed in Thailand for test purposes in the early and 
mid 1960's in remote jungle areas."

Following a review of this evidence, the Board finds that 
the evidence does not support the veteran's claim of having 
been exposed to Agent Orange while in service.  The only 
official evidence related to this claim, the response 
received from USASCRUR, does not support his contention that 
Agent Orange was used in Thailand while he was stationed 
there in late 1968 to 1970.  Indeed, the only evidence which 
supports the veteran's claim of having been exposed to such 
an herbicide is his own statement that he "was under the 
impression" that the unlabeled herbicide he used for foliage 
control in Thailand was Agent Orange, and that other areas 
he was in in Thailand "appeared" to have been subjected to 
the same herbicide.  Absent more objective and definitive 
evidence, the Board finds that the evidence does not 
establish that the veteran was exposed to Agent Orange while 
in service.

As to the second issue, whether the veteran's current 
chronic peripheral neuropathy is related to Agent Orange 
exposure, the Board notes that the veteran's agent, Mohammed 
A. Al-Bayati, Ph.D., has submitted several extensive and 
detailed medical reports and opinions which indicate his 
belief that the veteran's chronic peripheral neuropathy is 
related to the veteran's reported Agent Orange exposure in 
service.  The veteran's claims file also contains two 
examination reports and medical opinions by VA neurologists, 
both dated in September 2000, which were rendered in 
response to the RO's request for medical opinions regarding 
the etiology of the veteran's chronic peripheral neuropathy, 
including whether it was at least as likely as not due to 
herbicide exposure in Thailand.  The first examiner 
indicated that he could not provide such a determination, 
absent more detailed information regarding the veteran's 
medical history since his military service, including his 
exposure to other possible causes of peripheral neuropathy.  
The second examiner offered an equivocal opinion, 
essentially indicating that the likelihood that the 
veteran's chronic peripheral neuropathy was related to Agent 
Orange exposure depended upon whether the veteran's symptoms 
were clearly peripheral neuropathy from the beginning of his 
disorder, or whether this disorder was of recent onset, thus 
allowing for causation by other factors, including treatment 
with medication. However, the Board observes that all of 
these opinions were explicitly based upon a presumption that 
the veteran was exposed to Agent Orange while in service.  
Thus, these opinion are based entirely on a history of 
exposure as related by the veteran and can be no better than 
the facts alleged by him.  Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  A rejection of 
the factual predicate necessarily involves a rejection of 
the etiological opinion based on that predicate.  As the 
discussion above indicates, the Board has concluded that 
there is insufficient evidence to establish that the veteran 
was exposed to Agent Orange while in service.  Therefore, 
the etiological relationship between the Agent Orange 
exposure in service and the veteran's chronic peripheral 
neuropathy, first diagnosed many years later, may be 
characterized as a general conclusion based on a history 
furnished by the veteran that is unsupported by the evidence 
and which, in addition, does not account for the possible 
effects of any post-service factors.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  The Board observes that none of the 
medical professionals indicated that the veteran's chronic 
peripheral neuropathy was due to any other factor of service 
other than his alleged Agent Orange exposure.  

The Board has considered the veteran's own contentions, as 
set forth during the June 1999 hearing before an RO hearing 
officer, the September 2002 hearing before the undersigned 
Board member, and in extensive correspondence sent to VA, to 
the effect that the veteran believes that his current 
chronic peripheral neuropathy is related to Agent Orange 
exposure in service. However, as the evidence does not 
indicate that the veteran possesses medical expertise, he is 
not qualified to express an opinion regarding any medical 
causation of his chronic peripheral neuropathy.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992). Thus, the Board 
finds that the veteran's contention that his current chronic 
peripheral neuropathy is related to Agent Orange exposure in 
the military cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for chronic 
peripheral neuropathy due to Agent Orange exposure.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As a final note, the Board acknowledges that the veteran, 
with the full support of Dr. Al-Bayati, has argued 
forcefully that VA's regulations regarding presumptive 
service connection for herbicide-exposed veterans are 
flawed, and that they should be changed to reflect the 
medical conclusion that chronic peripheral neuropathy is 
related to Agent Orange exposure.  However, while 
sympathetic to the veteran's frustration and the intensity 
of his beliefs on this matter, the Board is bound by the law 
and regulations concerning the establishment of service 
connection based on herbicide exposure, and is mandated to 
rule accordingly.  38 U.S.C.A. § 7104(c) (West 1991) ("The 
Board shall be bound in its decisions by the regulations of 
the Department, instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department."); 38 C.F.R. § 20.101(a) ("In its decisions, the 
Board is bound by applicable statutes, the regulations of 
the Department of Veterans Affairs and precedent opinions of 
the General Counsel of the Department of Veterans Affairs.")


ORDER

Service connection for chronic peripheral neuropathy due to 
Agent Orange exposure is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

